Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 8-9, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarreii (US 9883814 B1) in view of Savage (US 20140088439 A1) in view of Wood (US 20190328305 A1).
Regarding claim 2, Zarreii teaches a display system comprising: a head-mounted display comprising one or more waveguides configured to project light to a user, wherein the one or more waveguides are further configured to transmit light from a surrounding environment to the user (e.g. A light source 120, such as an LED, is located at a distal end of headpiece 100, proximate to distal wall 105 and along central axis 112, is directed toward proximal wall 104 and is used as a target for the subject to focus on while the subject is being evaluated. Light source 120 can be a variable wavelength light source so that different wavelengths of light can be emitted from light source 120, depending on the type of evaluation to be performed using headpiece 100- col. 9, ll. 45-57 and fig. 1); one or more processors; and one or more computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (col. 7, ll. 7-25) comprising: tracking ocular movements of the user (e.g. a system that tracks the movement of the eyes- col. 2, ll. 26-38; and col. 6, ll. 47-65); determining a neurological condition associated with one or more abnormalities in the tracked ocular movements (e.g. The controller also calculates and records the apparent distance of the object from the eyes along with the image of the eyes. The controller also evaluates whether convergence or divergence occurs and the rate and the apparent distance at which convergence or divergence occurs...determining neurological condition in a subject- col. 2, ll. 39-62). 
Zarreii fails to teach providing one or more stimuli to inhibit the one or more abnormalities in the tracked ocular movements or to retrain one or more portions of the brain associated with the neurological condition.
In the same field of neurological conditions, Savage teaches providing one or more stimuli to inhibit the one or more abnormalities in the tracked ocular movements or to retrain one or more portions of the brain associated with the neurological condition (e.g. When administered to the eyes of a subject (i.e., ocularly) in above-ambient levels, light within the range of blue wavelengths (e.g., minimum wavelength of 460 nm, etc.) to blue-green wavelengths (e.g., minimum wavelength of 490 nm, etc.) to green wavelengths (e.g., maximum wavelength of 570 nm, etc.) has a positive, or beneficial, effect on motor-related neurological conditions and their symptoms, including both primary and secondary symptoms- para. 8 and 32).
Zarreii as modified by Savage both teach head mounted visual devices to carry out the invention but fails to specifically teach to display augmented reality image content.
In the same field of neurological conditions, Wood teaches to display augmented reality image content (e.g. to determine neurological conditions...the virtual reality headset 106 may be further capable of providing an augmented reality experience to the wearer where one or more images/visual stimulus are superimposed on the wearer's view of the real world- para. 20). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnose neurological conditions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zarreii as modified by Savage with the features of AR displays as taught by Wood. The motivation would have been a portable testing system and a method for testing a condition of a person's nervous system, which is easy to use by even an ordinary person and is capable of testing the condition completely and accurately (para. 4).
Regarding claim 8, see the rejection of claim 2 above. Zarreii as modified by Savage and Wood further teach(es) one or more inward- facing cameras positioned to image one or more eyes of the user, and wherein the one or more processors track the ocular movements based on image data received from the one or more inward-facing cameras (e.g. A sensor 134, such as a CCD camera 134, is also located at distal wall 105 and is directed to be able to capture and record the subject's eyes through eyeslits 140. Camera 134 is electronically connected to circuit board 108, which controls camera 134 and receives data and video information recorded by camera 134. Alternatively, camera 134 can be operated via a separate controller (not shown). The use of a single camera 134 allows a clinician or device control software to monitor and measure both of a subject's eyes simultaneously with a single scan, which allows for proper alignment between the eyes and to measure alignment and measurement of the movement direction of both eyes, with direct correlation between both eyes-  Zarreii: col. 9, ll. 59 to col. 10, ll. 5).
Regarding claim 9, see the rejection of claim 2 above. Zarreii as modified by Savage and Wood further teach(es) wherein the tracked ocular movements are involuntary ocular movements comprising at least one of side-to-side movement of the eye or rolling up of the eye (e.g. measurement of the movement direction of both eyes- Zarreii: col. 9, ll. 59 to col. 10, ll. 5).
Claim(s) 12 recite(s) similar limitations as claim(s) 2 above, but in method form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Zarreii teaches a method to carry out the invention (abstract).
Claim(s) 18-19 recite(s) similar limitations as claim(s) 8-9 above, but in method form. Therefore, the same rationale used in regards to claim(s) 8-9 is/are incorporated herein. Furthermore, Zarreii teaches a method to carry out the invention (abstract).


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarreii (US 9883814 B1) in view of Savage (US 20140088439 A1) in view of Wood (US 20190328305 A1) as applied to claim 2 above, in view of Yun (US 20190240468 A1).
Regarding claim 3, see the rejection of claim 2 above. As can be seen above, Zarreii as modified by Savage and Wood teach/es all the limitations of claim 3 except wherein the operations further comprise: determining a response of the user to the provided one or more stimuli; and providing one or more further stimuli tailored based on the determined response.
In the same field of neurological conditions, Yun teaches wherein the operations further comprise: determining a response of the user to the provided one or more stimuli; and providing one or more further stimuli tailored based on the determined response (e.g. the method further includes applying at least a second stimulus to the subject, wherein the second stimulus is determined based on the monitored response to the first stimulus- para. 108). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnose neurological conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zarreii as modified by Savage and Wood with the features of changeable stimuli as taught by Yun. The motivation would have been to allow updated treatment parameters based on a new condition (ie. improved or not improved from first stimulus).
Claim(s) 13 recite(s) similar limitations as claim(s) 3 above, but in method form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Zarreii teaches a method to carry out the invention (abstract).

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarreii (US 9883814 B1) in view of Savage (US 20140088439 A1) in view of Wood (US 20190328305 A1) as applied to claim 2 above, in view of Pradeep (US 20130185144 A1).
Regarding claim 6, see the rejection of claim 2 above. As can be seen above, Zarreii as modified by Savage and Wood teach/es all the limitations of claim 6 except wherein the operations further comprise: monitoring a status of the determined neurological condition on a daily basis over a plurality of days; and automatically repeating the one or more stimuli at a plurality of times each day.
In the same field of neurological conditions, Pradeep teaches wherein the operations further comprise: monitoring a status of the determined neurological condition on a daily basis over a plurality of days; and automatically repeating the one or more stimuli at a plurality of times each day (e.g. the data collection devices 155 also include a condition evaluation subsystem that provides auto triggers, alerts and status monitoring and visualization components that continuously monitor the status of the subject, data being collected, and the data collection instruments. The condition evaluation subsystem may also present visual alerts and automatically trigger remedial actions- para. 39). “Continuously monitor” reads on “daily basis”; and “automatically trigger remedial actions” reads on “repeating the one or more stimuli at a plurality of times each day”. Specific times would be obvious to one skilled. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnose neurological conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zarreii as modified by Savage and Wood with the features of patient monitoring as taught by Pradeep. The motivation would have been to provide better healthcare to a patient by having dynamic monitoring/treatments.
Regarding claim 7, see the rejection of claim 2 above. Zarreii as modified by Savage, Wood and Pradeep further teach wherein the operations further comprise providing an alert to the user that the one or more stimuli are being provided (e.g. visual alerts- para. 39).
Claim(s) 16-17 recite(s) similar limitations as claim(s) 6-7 above, but in method form. Therefore, the same rationale used in regards to claim(s) 6-7 is/are incorporated herein. Furthermore, Zarreii teaches a method to carry out the invention (abstract).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarreii (US 9883814 B1) in view of Savage (US 20140088439 A1) in view of Wood (US 20190328305 A1) as applied to claim 2 above, in view of Torch (US 20070273611 A1).
Regarding claim 10, see the rejection of claim 2 above. As can be seen above, Zarreii as modified by Savage and Wood teach/es all the limitations of claim 10 except wherein the tracked ocular movements include pupillary movements due to nystagmus.
In the same field of neurological conditions, Torch teaches wherein the tracked ocular movements include pupillary movements due to nystagmus. (e.g. The system may also be used to monitor psychological situations, for example, to detect stress or when a person lies (e.g., by closing or otherwise moving their eyes when lying), during hypnosis, to monitor attentiveness, to measure one or more of: the "negative" side effects and/or "positive" therapeutic effects of drugs or pharmaceuticals on conditions where ocular functions are compromised (e.g. L-dopa in improving blink rates in Parkinson's disease; drugs used to treat ocular tics or neuromuscular disorders such as ALS or myasthenia gravis); drug or alcohol levels based on correlative ocular measures (e.g. nystagmus or delayed pupil responses to light flashes); the therapeutic and side effects of anti-convulsants, drugs, alcohol, toxins, or the effects of hypoxia or ventilation, and the like- para. 78). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnoses of neurological conditions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Zarreii as modified by Savage and Wood with the features of nystagmus as taught by Torch. The motivation would have been nystagmus is a known medical condition of involuntary eye movement and would be obvious to monitor.
Claim(s) 20 recite(s) similar limitations as claim(s) 10 above, but in method form. Therefore, the same rationale used in regards to claim(s) 10 is/are incorporated herein. Furthermore, Zarreii teaches a method to carry out the invention (abstract).

Allowable Subject Matter
Claim(s) 4-5, 11, 14-15 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613